        Case 1:18-cv-00750-KG-JFR Document 26 Filed 07/17/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                     No. 1:18-cv-00750-KG-JFR

2012 MINI COOPER
VIN:WMWSV3C59CTY16837,

1995 HUMMER
VIN:137YZ9038SE160537,

7 DESIGNER ACCESSORY ITEMS,

               Defendants-in-rem.
and

JOHN GALLEGOS, JR, AND
CODY BURGE,

               Claimants.

                       FINAL JUDGMENT AND ORDER OF FORFEITURE

       This matter, having come before the court on Plaintiff’s motion for entry of final judgment

and order of forfeiture, the Court having read the motion and being fully advised in the premises,

finds that the motion is well taken and will be granted.

       WHEREAS, on April 6, 2020, Claimant John Gallegos, Jr. and Vectatio Securities Trust

filed disclaimers in which they disclaimed all right, title and interest in the Defendant Property.

(Docs. 18 and 19).

       WHEREAS, on July 16, 2020, this Court entered an order dismissing Claimant Cody

Burge’s claim with prejudice. (Doc. 24).

       WHEREAS, no further claims or parties remain for adjudication.
        Case 1:18-cv-00750-KG-JFR Document 26 Filed 07/17/20 Page 2 of 2



       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that all right, title and

interest in the Defendant Property is forfeited to the United States and title thereto is vested in the

United States.



                                                       UNITED STATES DISTRICT JUDGE


SUBMITTED BY:

Electronically submitted on 7-16-2020
STEPHEN R. KOTZ
Assistant U.S. Attorney




                                                  2
